 2 02DECISIONSOF NATIONAL LABOR RELATIONS BOARDHOLLYWOOD CITIZEN NEWSandLOS ANGELES NEWS-PAPER WEB PRINTING PRESSMEN'SUNION NO. 18,INTERNATIONAL PRINTING PRESSMEN'S & ASSISTANTS'UNION OF NORTH AMERICA, AFL'andLOS ANGELESSTEREOTYPERS' UNION NO. 58,INTERNATIONAL STEREO-TYPERS AND ELECTROTYPERS' UNION OF NORTHAMERICA, AFL,'Petitioners. Cases Nos.21-RC-3285 and21-RC-3286. April 9, 1954SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Election of theNational Labor Relations Board,3dated Novembera representation election was held on December14, 1953,among the employeesof the Employerin the unit found appro-priate.Upon completion of the election,all parties were fur-nished a tally of ballots.The tallyindicated that there were19 ballots cast, of which 5 were cast for the Pressmen's Union,3were cast for the Stereotypers'Union, 6 were cast againstbothparticipating labor organizations,and 5 were challenged bytheEmployer.As the challenged ballots were sufficient toaffect theresult of the election,the Regional Director conductedan investigation of the challenges,and thereafter,on January 12,1954,issued and served upon all parties his report on challengedballots, recommending that the challenges to 2 ballots be sus-tained, and that the challenges to the other3 ballotsbe over-ruled.The Employerfiled timely exceptions to this report.The Board has considered the Regional Director's report onchallenged ballots and the Employer's exceptions thereto, andhereby adopts the findings and recommendations of the RegionalDirector.The Challenged BallotsThomas Mc Quinnand JosephG. Yates:The Regional Directorrecommended that the challenges to the ballots of McQuinn andYates be sustained.There being no exception to this recom-mendation,it is herebyadopted.H. V. Truelson, R. V. Cooper,and M.Katz:On the basis oftheEmployer'srecords,theRegionairector found thatTruelson since March 1953, and Cooper and Katz since June1953, havebeen employedpart time by the Employer. They arescheduled to, and do, workevery Wednesdayunless otherwisenotified.They havealso been employed onother daysdependingon the Employer'sneed for their services.The RegionalDirector recommended that the challenges to their ballots beoverruled on the groundthat theyare regular part-timet Herein called Pressmen'sUnion.2Herein called Stereotypers'Union.3 107 NLRB No. 40. MERIDIAN PLASTICS,INC.203employees with a substantial interest in the wages,hours, andconditions of employment in the unit.The Employerexcepted to this recommendation,contending,ineffect,that these employees are ineligible to vote in theelection because they do not have a substantial"interest inthe Employer's operation." We find no merit in these excep-tions.Like the Regional Director, we find that the test ofeligibility to vote in an election is whether the employees inquestion are regular part-time employees with a substantialinterest in the wages,hours, and conditions of employment inthe unit. We are satisfied that this test has been met in thiscase. Accordingly,we adopt the recommendations of the Re-gionalDirector to overrule the challenges to the ballots ofTruelson,Cooper, and Katz.4Inasmuch as the ballots of Truelson,Cooper, and Katzmaybe determinative of the results of the election,we shall directthat they be opened and counted.[The Board directed that the Regional Director for the Twenty-firstRegion shall, pursuant to the Rules and Regulationsof the Board, within ten (10) days from the date of this Direc-tion,open and count the ballots of H. V. Truelson, R. V.Cooper, and M. Katz and serve uponthe parties a supplementaltally of ballots.]Member Beeson took no part in the consideration of the aboveSupplemental Decision and Direction.4Cutter Laboratories, 98 NLRB 414; Van Schaak Co., 95 NLRB 1028; Worden-Allen Co.,99 NLRB 410; and Evening News Publishing Co.. 93 NLRB 1355.MERIDIAN PLASTICS, INC., PetitionerandUNITED STEEL-WORKERS OF AMERICA, CIO.' Case No. 8-RM-100. April9, 1954DECISION AND DIRECTION OF ELECTIONUpon a petitiondulyfiled under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Paul Weingarten,hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.21Appearing on behalf of its Local 4607; the Local's collective-bargaining contract with theEmployer expired on October 15, 1953.2 The hearing officer referred to the Board the Union's motion to stay the hearing in thiscase based upon the pendency before the Board of charges in two unfair labor practiceproceedings involving the Employer and the Union. Subsequent to the hearing, the Union,in its brief, requested that further proceedings herein be stayed pending final dispositionof the said unfair labor practice charges. The Board's records show that at the time ofthe hearing the Regional Director had dismissed both of the charges and that the General108 NLRB No. 47.